11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Narendra Nigalye, MD and                        * From the 35th District
Ranjana Nigalye, MD,                              Court of Brown County,
                                                  Trial Court No. CV 09 01028.

Vs. No. 11-12-00003-CV                          * August 30, 2013

James Orr,                                      * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court=s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Narendra Nigalye, MD and Ranjana Nigalye, MD.